            Case 2:20-cv-02657-JDW Document 7 Filed 07/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HAMLET GARCIA, II,               :
    Plaintiff,                   :
                                 :
     v.                          :                 Case No. 2:20-cv-02657-JDW
                                 :
UNITED STATES OF AMERICA, et al. :
     Defendants.                 :

                                           ORDER

       AND NOW, this 23rd day of July, 2020, upon consideration of the Application to Proceed

in District Court without Prepaying Fees or Costs (ECF No. 1) and the Complaint (ECF No. 2),

for the reasons stated in the accompanying Memorandum, it is ORDERED that:

       1.      The Application to Proceed in District Court without Prepaying Fees or Costs

(ECF No. 1) is DENIED; and

       2.      The Complaint is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1915(e).

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
